PROB I2,
(7/93)

                                 United States District Court
                                                     for
                                       District of New Jersey
                           Report on Offender Under Supervision
Name of Offender: Jeanette lianwell                                                        Cr.: 15-00364-001
                                                                                          PACTS#: 1357721

Name of Sentencing Judicial Officer:     THE hONORABLE ESThER SALAS
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/25/2018

Original Offense:    Count One: Conspiracy To Distribute and Possess with Intent to Distribute heroin.
                     21 U.S.C. § 846

Original Sentence: 60 months probation

Special Conditions: 5100 Special Assessment (paid), Substance Abuse Testing, Alcohol Treatment, Drug
Treatment, Life Skills Counseling, Educational Services, Mental Health Treatment, Motor Vehicle
Compliance, Pretrial Opportunity Program (POP)

Type of Supervision: Probation                                   Date Supervision Commenced: 0 1/25/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

                        On November 7, 2019, I lariwell tested positive for morphine, fentanyl and
                        tramadol at her treatment program. Integrity House, which was confirmed by
                        laboratory testing.
                        On November 13, 2019, hlanwell tested positive for opiates and fenianyl at the
                        Probation Office and admitted to using heroin the previous week. She signed a
                        Drug Admission form on this date.
                        The Probation Office does not believe hianwell has been completely
                        forthcoming about her use, as opiates are typically undetectable in a urine
                        sample 48 hours after use.

U.S. Probation Officer Action:

The probation office along with her current treatment counselor at Integrity I louse in Newark. New Jersey
recommended a higher level of substance abuse treatment. I lanwell was referred to a long-term inpatient
substance abuse treatment prouram, New Hope Behavioral in Marlboro, New Jersey. She will enter the
detoxification center at New hope today. The probation office will also explore possible medication
assisted treatment. specifically Vivitrol and transitional sober-living housing as an aftercare trcatment plan.
Hartwell is agreeable to this treatment plan.
                                                                                                    Prob 12A page 2
                                                                                                     Jeanette Hartwell

                                                                        Respectfully submitted,

                                                                          By: Dana Ilather
                                                                               Senior US. Probation Officer
                                                                          Date: 11/15/2019

P1   axe   check a box below to i,idwate the (‘our! ‘s   direction rt’ganliuzg   action to be take,, hi this case:


     No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
F Submit a Request for Modifying the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
r Other
